Appeals from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered July 21, 2008. The order granted the motion of plaintiff for partial summary judgment and denied the motion of defendant Federal Express Corporation for partial summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 28, 2010, it is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation. Present—Smith, J.E, Fahey, Garni, Sconiers and Pine, JJ.